Bkoyees, C. J.
1. An objection to evidence that it is “irrelevant, immaterial, and prejudicial to the defendant” is too general to be considered by the reviewing court. Martin v. State, 35 Ga. App. 575 (2-a) (134 S. E. 185), and cit.
2. Under the facts of the case the excerpt from the charge excepted to shows no cause for a reversal of the judgment below.
3. The general grounds of the motion for a new trial are not argued or insisted upon in the brief of counsel for the plaintiff in error, and are treated as abandoned.

Judgment affirmed.


Luke and Bloodworlh, JJ., concur.